United States Court of Appeals
      for the Federal Circuit
                ______________________

             DANIEL CHASE HARRIS,
                Plaintiff-Appellant

                          v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1912
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00560-EGB, Senior Judge Eric G.
Bruggink.
                ______________________

               Decided: August 29, 2017
                ______________________

   DANIEL CHASE HARRIS, Terre Haute, IN, pro se.

    MEEN GEU OH, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., DOUGLAS K.
MICKLE.
                 ______________________

      Before PROST, Chief Judge, BRYSON, and STOLL,
Circuit Judges.
2                                    HARRIS   v. UNITED STATES



PER CURIAM.
    Lieutenant Daniel Harris appeals the decision of the
United States Court of Federal Claims, dismissing his
claim to recover back pay from the United States Navy for
failure to state a claim under the Military Pay Act,
37 U.S.C. § 204 (2012). See Harris v. United States,
No. 16-560C, 2017 WL 532347 (Fed. Cl. Feb. 9, 2017).
Lt. Harris also appeals the trial court’s dismissal of his
due process claim for failure to state a claim and the trial
court’s dismissal for lack of jurisdiction of his challenge to
a civilian court’s jurisdiction to convict him as a military
service member. Id. at *3–6. We affirm.
                       BACKGROUND
    Lt. Harris has been an officer in the Navy since 2005.
He was arrested by civilian authorities on Novem-
ber 12, 2013, for sexual offenses involving minors.
Lt. Harris was held in confinement by civilian authorities
until his conviction and sentencing on July 13, 2015.
Lt. Harris was convicted on thirty-one criminal counts by
a jury in the United States District Court for the Eastern
District of Virginia and sentenced to fifty years impris-
onment.
    During the period between his arrest and conviction,
the Navy withheld Lt. Harris’s pay pending the outcome
of his criminal proceedings. Based on his conviction, the
Navy determined that, under the Military Pay Act and
the applicable Department of Defense (“DoD”) regula-
tions, Lt. Harris’s absence was unexcused and therefore
he was not entitled to any pay for his absence during
confinement.
    Lt. Harris filed a complaint in the trial court, seeking
to recover back pay from the time he was arrested until
the date of his conviction. Lt. Harris argued that the
Navy’s withholding of his pay prior to trial and conviction
violated the Military Pay Act, as well as his constitutional
HARRIS   v. UNITED STATES                                  3



due process rights. Lt. Harris also challenged the civilian
court’s jurisdiction to charge and convict him given his
position as a military service member.
     On the Government’s motions, the trial court stayed
fact discovery and later dismissed Lt. Harris’s complaint
for failure to state a claim and for lack of jurisdiction.
Specifically, the trial court concluded that fact discovery
was unnecessary to determine whether he had stated a
claim under the Military Pay Act or for due process viola-
tions. The trial court ultimately held that Lt. Harris
failed to state a claim under the Military Pay Act because
he was convicted of his crimes, and therefore, under the
relevant DoD regulations, he was not entitled to pay
during his unexcused absence. The trial court also con-
cluded that Lt. Harris failed to state a due process claim
because he was not statutorily eligible to receive pay
during his detention and, as such, the Fifth and Four-
teenth Amendments were not implicated. Finally, the
trial court dismissed for lack of jurisdiction Lt. Harris’s
challenge to the civilian court’s jurisdiction to convict him
as a military service member.
   Lt. Harris appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(3) (2012).
                            DISCUSSION
                                I.
    Lt. Harris first challenges the trial court’s protective
order, which barred discovery pending its disposition of
the Government’s motion to dismiss. We review the trial
court’s denial of a request for discovery for an abuse of
discretion. See Rick’s Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1342 (Fed. Cir. 2008).
    Prior to the Government’s response to Lt. Harris’s
complaint, Lt. Harris served multiple requests for admis-
sion on the Government. Lt. Harris argued that his pay
was suspended “for unknown reasons by an unknown
4                                   HARRIS   v. UNITED STATES



authority” after his commanding officer told him that he
would be placed on “unavailable but unavoidable” status,
which would have entitled him to pay. Appellant Br. 5–6.
Lt. Harris sought to substantiate his claim that his com-
manding officer excused his absence and thus requested
official Navy documents to support his claim that his pay
was wrongfully withheld.
    The Government responded by seeking a protective
order, barring Lt. Harris from pursuing discovery until
the trial court decided the Government’s dispositive
motion. The trial court agreed, finding that Lt. Harris’s
discovery requests were premature at the time they were
made and that the Government’s motion raised purely
legal questions that could be resolved without fact discov-
ery. Accordingly, the trial court stayed discovery pending
its resolution of the Government’s motion to dismiss,
which it ultimately granted. Lt. Harris argues this was
error and that he was entitled to discovery.
    Even assuming the truth of Lt. Harris’s factual alle-
gations, the trial court did not abuse its discretion in
entering the protective order barring fact discovery in this
case. As the trial court correctly held, the Government
moved to dismiss Lt. Harris’s complaint for failure to
state a claim under the Military Pay Act, for failure to
state a due process claim, and for lack of subject matter
jurisdiction. We agree with the trial court that the issues
in this case—including the sufficiency of Lt. Harris’s
complaint under Court of Federal Claims Rule 12(b)(6)
and whether his complaint sufficiently alleged jurisdiction
under Court of Federal Claims Rule 12(b)(1)—implicate
legal questions for which no fact discovery was required.
    That Lt. Harris raised a factual dispute regarding
whether he was told that he would receive an unavailable
but unavoidable status by his commanding officer is
relevant to none of these issues. As we explain more fully
below, whether Lt. Harris’s absence was excused as
HARRIS   v. UNITED STATES                                 5



unavoidable (therefore entitling him to back pay) is
determined by statute and DoD regulations based on
whether he was ultimately convicted or acquitted, and
there was no factual dispute that Lt. Harris was convict-
ed. Thus, we agree with the trial court that no fact dis-
covery was necessary to resolve the Government’s motion.
                            II.
    Lt. Harris next argues that the trial court misinter-
preted the Military Pay Act and implementing regulations
and thus erred in dismissing his back-pay claim for fail-
ure to state a claim.
    We review the trial court’s dismissal of Lt. Harris’s
complaint for failure to state a claim de novo. See Hearts
Bluff Game Ranch, Inc. v. United States, 669 F.3d 1326,
1328 (Fed. Cir. 2012). To survive a Rule 12(b)(6) motion,
his “complaint must allege facts ‘plausibly suggesting (not
merely consistent with)’ a showing of entitlement to
relief.” Kam-Almaz v. United States, 682 F.3d 1364, 1367
(Fed. Cir. 2012) (quoting Acceptance Ins. Cos., Inc. v.
United States, 583 F.3d 849, 853 (Fed. Cir. 2009)). In
reviewing the sufficiency of a complaint under Rule
12(b)(6), we must accept all well-pleaded factual allega-
tions as true and draw all reasonable inferences in
Lt. Harris’s favor. See Call Henry, Inc. v. United States,
855 F.3d 1348, 1354 (Fed. Cir. 2017). “However, we
interpret statutes, contracts, and regulations de novo.”
Id.
    The Military Pay Act provides that a member of the
military who is on active duty is “entitled to the basic pay
of the pay grade to which [he is] assigned.” 37 U.S.C.
§ 204(a) (2013). If, however, a service member is deemed
absent without leave, he “forfeits all pay and allowances
for the period of that absence, unless it is excused as
unavoidable.” 37 U.S.C. § 503(a) (emphasis added).
6                                   HARRIS   v. UNITED STATES



    The DoD regulations implementing the Military Pay
Act further provide criteria for determining whether a
service member’s absence is excused as unavoidable.
Specifically, DoD Financial Management Regulation
7000.14-R, Tables 1-12 and 1-13, provide rules for deter-
mining whether a service member’s absence is excused or
not excused as unavoidable when the service member is
confined by civilian authorities. See DoD FMR 7000.14-R,
Vol. 7A, Chapter 1, Tables 1-12, 1-13. Table 1-13 provides
that when a service member is absent from duty in con-
finement by civilian authorities and where the service
member is tried and convicted, his absence is not excused
as unavoidable. When the service member’s absence is
not excused as unavoidable under Rule 6 of Table 1-13,
Rule 6 of Table 1-12 provides that the service member is
not entitled to pay.
    Lt. Harris argues that he is entitled to pay for the pe-
riod between his arrest and his conviction. Specifically,
he contends that the DoD regulations are ambiguous as to
whether a military member is eligible for pay during this
time period. According to Lt. Harris, the regulations
merely provide that a service member is not entitled to
pay after conviction without addressing entitlement to
pay during pre-conviction confinement. We disagree.
     As the trial court correctly concluded, nearly all the
rules in Table 1-13 base the determination of whether an
absence is “excused as unavoidable” on the ultimate
disposition of the service member’s case. For example,
Rule 1 provides that if a service member is tried and
acquitted, his absence is excused as unavoidable. Under
Rule 2, if the service member’s charges are dismissed and
it is clear that his arrest was not due to misconduct, his
absence is excused as unavoidable. Relevant here, Rule 6
provides that if a service member is “tried and convicted,”
his absence is not excused as unavoidable, and thus under
Table 1-12, he is not entitled to pay.           See DoD
FMR 7000.14-R, Vol. 7A, Chapter 1, Tables 1-12, 1-13. As
HARRIS   v. UNITED STATES                                7



the trial court found, none of the rules distinguish be-
tween pre- and post-conviction confinement, suggesting
that they apply to the military member’s entire absence
due to confinement (i.e., both before and after conviction,
acquittal, or dismissal).
    Our court has previously addressed a question similar
to the one raised by Lt. Harris on appeal. In Matthews v.
United States, 750 F.3d 1320 (Fed. Cir. 2014), we held
that a naval officer who was tried and convicted by civil-
ian authorities was not entitled to back pay. Matthews
argued that the military owed him back pay from the date
of his arrest when his pay was terminated. Matthews,
750 F.3d at 1321–22. The trial court held that 37 U.S.C.
§ 503 prohibits a service member from receiving back pay
due to his civilian incarceration when he was ultimately
convicted. Id. at 1323. Relying on the same DoD regula-
tions raised here, we affirmed, holding that “the civilian
confinement of a service member who has been tried and
convicted is not deemed ‘unavoidable,’” and thus
“Mr. Matthews, who [was] in federal incarceration after
being tried and convicted, [was] absent from duty without
leave, and his absence c[ould] not be excused as unavoid-
able.” Id. at 1323.
    Similarly, we agree with the Claims Court that in this
case, a plain reading of the DoD regulations supports the
Government’s position that Lt. Harris is not entitled to
pay for his pre-trial confinement because he was ultimate-
ly convicted. Rule 6 of Table 1-13 specifically provides
that where, as here, a military member is tried and
convicted, his absence is not excused as unavoidable, and
thus he is not entitled to pay. While we agree that the
rules in Table 1-13 do not specifically mention “pre-trial
confinement,” the rules address absence due to confine-
ment and, in doing so, they do not divide that confinement
period into pre-conviction and post-conviction time peri-
ods, strongly suggesting that the entire period of absence
due to confinement should be treated the same. In other
8                                   HARRIS   v. UNITED STATES



words, it is clear from a plain reading of the statute and
regulations that a service member’s absence while in
confinement, including pre-trial confinement, is deter-
mined based on the outcome of his case.
    Our conclusion is supported by the other rules in Ta-
ble 1-13. For example, Rule 1, in which a service mem-
ber’s absence while in confinement is excused if he is tried
and acquitted, does not mean that only his absence post-
acquittal is excused because presumably he would return
to service following acquittal. The more logical reading is
that his absence from arrest until acquittal is excused as
unavoidable, thereby entitling him to pay for the entire
period of confinement. Rule 6 applies in an analogous
fashion. Because Lt. Harris was convicted, his absence
due to pre-trial confinement (like his absence due to post-
trial confinement) was not excusable as unavoidable.
    Accordingly, we agree with the trial court that based
on the facts alleged, Lt. Harris cannot state a claim of
entitlement to back pay under the Military Pay Act.
                            III.
    We also agree with the trial court’s determination
that, because Lt. Harris’s right to back pay is statutorily
based, he cannot state a claim for due process violations
under the Fifth and Fourteenth Amendments. 1 It is well-


    1    The Court of Federal Claims generally lacks ju-
risdiction to adjudicate due process claims absent a sepa-
rate money-mandating source of substantive law. See,
e.g., In re United States, 463 F.3d 1328, 1335 n.5
(Fed. Cir. 2006) (“[B]ecause the Due Process Clause is not
money-mandating, it may not provide the basis for juris-
diction under the Tucker Act.”). Lt. Harris, however, has
identified the Military Pay Act as a money-mandating
source of substantive law. See Holley v. United States,
HARRIS   v. UNITED STATES                                   9



settled that “the rights and benefits of a member of the
military services, including pay and allowances, are
defined by statute.” Dock v. United States, 46 F.3d 1083,
1086 (Fed. Cir. 1995). Indeed, as we explained above,
Lt. Harris is ineligible for pay based on the express provi-
sions in the Military Pay Act and regulations implement-
ing the statute. That Lt. Harris was not provided a
hearing before the Navy withheld his pay also does not
raise due process concerns. Under the applicable regula-
tions, his entitlement to pay while confined could not have
been determined until the outcome of his criminal case,
which resulted in a trial and conviction and therefore no
entitlement to pay. Lt. Harris points to no statutory
provision or regulation affording him a hearing prior to
the Navy ceasing his pay pending the outcome of his
criminal proceeding by civilian authorities. Therefore, we
agree with the trial court that Lt. Harris failed to state a
due process claim.
    Moreover, to the extent Lt. Harris continues to chal-
lenge the jurisdiction of civilian authorities to prosecute
and convict him as a military service member, we agree
with the trial court that it lacks jurisdiction to review
convictions in criminal cases, see Sanders v. United
States, 252 F.3d 1329, 1333 (Fed. Cir. 2001), and also
lacks jurisdiction “to review the decisions of district courts
or the clerks of district courts relating to proceedings
before those courts.” Joshua v. United States, 17 F.3d
378, 380 (Fed. Cir. 1994).



124 F.3d 1462, 1466 (Fed. Cir. 1997) (“It is no longer
subject to debate whether a Tucker Act claim may be
stated for military back pay and ancillary relief.”). There-
fore, Lt. Harris has satisfied his burden of proving juris-
diction pursuant to the Tucker Act. See Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005).
10                                  HARRIS   v. UNITED STATES



                       CONCLUSION
    We have reviewed Lt. Harris’s additional arguments
and find them unpersuasive. For the foregoing reasons,
we affirm the trial court’s dismissal of Lt. Harris’s com-
plaint for failure to state a claim and for lack of jurisdic-
tion.
                       AFFIRMED
                           COSTS
     No costs.